DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an electronic medication storage cabinet comprising a plurality of drawers, each drawer comprising a plurality of sensors arranged and configured to identify a positioning of a plurality of storage pockets within the drawer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadfield et al. US 6,116,461.
Broadfield discloses a method, comprising:
(Re claim 1) “providing an electronic medication storage cabinet comprising a plurality of drawers, each drawer comprising a plurality of sensors arranged and configured to identify a positioning of a plurality of storage pockets within the drawer” (110, 114, 151 figure 14, 16). “receiving an indication of a new medicine container to be loaded in the electronic medication storage cabinet” (figure 27D2). “generating a sequence of one or more steps to load the new medicine container into the electronic medication storage cabinet” (figure 27D2). “displaying, on a display screen associated with the electronic medication storage cabinet, a first step of the sequence of one or more steps” (112 figure 14, col 7 lines 16-19). “determining an association between the first step of the sequence of the one or more steps and a respective drawer of the plurality of drawers” (figure 27D2). “in response to determining the association between the first step and the respective drawer, automatically unlocking the respective drawer” (figure 27D2). “determining whether the first step is successfully completed based on signals received from the plurality of sensors of the respective drawer” (‘cubie pops’ figure 27D2). “in response to determining that the first step is successfully completed, determining whether execution of any additional steps are pending, and indicating via the display screen whether any additional steps are pending” (figure 27D2).

(Re claim 2) “providing, on the display, a first prompt to remove a first storage pocket from a first location within the plurality of drawers, wherein first prompt is associated with the first step” (112 figure 14, col 7 lines 16-19, figure 27D2). “verifying, via the plurality of sensors, that the first storage pocket is removed” (‘cubie pops’ figure 27D2). “in response to verifying that the first storage pocket is removed, determining that the first step is successfully completed” (‘cubie pops’ figure 27D2).
(Re claim 3) “in response to determining that execution of at least one additional step is pending, transitioning to a next pending step in the sequence of the one or more steps” (figure 27D2). “providing, on the display, a second prompt to relocate the first storage pocket within a first available space within the plurality of drawers, wherein the second prompt is associated with the next pending step” (figure 27D2). “verifying, via the plurality of sensors, that the first storage pocket was relocated to the first available space” (151 figure 16)
(Re claim 4) “in response to verifying that the first storage pocket was relocated to the first available space, determining that the next pending step is successfully completed” (figure 27D2). “transitioning to a subsequent pending step in the sequence of the one or more steps” (figure 27D2). “providing, on the display, a third prompt to insert a new storage pocket within a second available space within the plurality of drawers, wherein the third prompt is associated with the subsequent pending step” (figure 27D2).
(Re claim 7) “prior to automatically unlocking the respective drawer, requesting authorized credentials to access the electronic medication storage cabinet; and receiving an indication authorizing access to the electronic medication storage cabinet” (‘sign on’ figure 27D2).

(Re claim 9) “wherein one or more of the plurality of sensors are arranged in a perimeter around the inside of the drawer”  (151 figure 15,16,19). The electrical connector is located under each mounting location including those around the perimeter.
(Re claim 10) “indicating via the display screen whether any additional steps are pending comprises providing a visual alert on the display screen” (figure 27D2).
(Re claim 11) “providing an electronic medication storage cabinet comprising a plurality of drawers, each drawer comprising a plurality of sensors arranged and configured to identify a positioning of a plurality of storage pockets within the drawer” (110, 114, 151 figure 14, 16). “receiving, by one or more processors, an indication of a new medicine container to be stored in the electronic medication storage cabinet” (figure 27D2). “automatically determining, by the one or more processors, that the new medicine container requires a new storage pocket to be added to the electronic medication storage cabinet” (figure 27D2). “determining, by the one or more processors, based on receiving the indication and determining that the new medicine container requires a new storage pocket, that at least a subset of removable storage pockets within one or more of the plurality of drawers require repositioning to accommodate the new storage pocket” (figure 27D2). “generating, by the one or more processors, based on a mapping algorithm, a new arrangement of the subset of removable storage pockets and the new storage pocket within the one or more of the plurality of drawers” (figure 27D2). “executing, by the one or more processors, a predetermined sequence of steps for effecting the new arrangement, comprising: automatically unlocking, by the one or more processors, a first drawer of the plurality of drawers” (figure 27D2). “providing, by the one or more processors, a first prompt to remove at least a first storage pocket of the subset of removable storage pockets” (figure 27D2). “verifying, by the one or more processors, via the plurality of sensors, that the first storage pocket was removed” (‘cubie pops’ 
Broadfield does not explicitly disclose all of the information which is displayed on the display but it would have been obvious to one skilled in the art to display prompts for guiding a user through the various processes disclosed in figures 27B1-27F because it helps guide a user through the steps needed to restock the system.
(Re claim 12) “wherein, prior to providing the third prompt, the executing further comprises: automatically unlocking a second drawer of the plurality of drawers; providing a fourth prompt to remove at least a second storage pocket of the subset of removable storage pockets; verifying, via the plurality of sensors, that the second storage pocket was removed; providing a fifth prompt to relocate the second storage pocket into a second available space within the one or more of the plurality of drawers; verifying, via the plurality of sensors, that the second storage pocket was relocated” (figure 27D2). Figure 27D2 discloses an iterative process where the system goes through drawer by drawer removing and replacing pockets.
(Re claim 13) “prior to automatically unlocking the first drawer; requesting access authorization verification; and receiving an indication authorizing access to the electronic medication storage cabinet” (‘sign on’ figure 27D2).
(Re claim 14) “prior to automatically unlocking the first drawer; requesting access authorization verification; receiving an indication of limited access to the electronic medication storage cabinet; and 
(Re claim 15) “at the electronic medication storage cabinet, a second predetermined sequence of steps for effecting the second arrangement, comprising: automatically unlocking a second drawer of the plurality of drawers; providing a fourth prompt to remove at least a second storage pocket of the subset of removable storage pockets;  verifying, via the plurality of sensors, that the second storage pocket was removed; providing a fifth prompt to relocate the second storage pocket within a second available space within the plurality of drawers; verifying, via the plurality of sensors, that the second storage pocket was relocated; providing a third prompt to insert the new storage pocket within the one or more of the plurality of drawers;  verifying, via the plurality of sensors, that new first pocket was inserted” (Figure 27D2). Figure 27D2 discloses an iterative process where the system goes through drawer by drawer removing and replacing pockets.
(Re claim 16) “A system, comprising: a memory storing instructions; and one or more processors coupled with the memory and configured to execute the instructions to cause the system to perform operations comprising” (abstract, 110 figure 14). “receiving an indication of a new medicine container to be loaded in an electronic medication storage cabinet, the electronic medication storage cabinet comprising a plurality of drawers, each drawer comprising a plurality of sensors arranged and configured to identify a positioning of a plurality of storage pockets within the drawer” (110, 114, 151 figure 14, 16). “generating a sequence of one or more steps to load the new medicine container into the electronic medication storage cabinet” (figure 27D2). “displaying, on a display screen associated with the electronic medication storage cabinet, a first step of the sequence of one or more steps” (112 figure 14). “determining an association between the first step of the sequence of the one or more steps and a respective drawer of the plurality of drawers” (figure 27D2). “in response to determining the association between the first step and the respective drawer, automatically unlocking the respective drawer” (figure 
Broadfield does not explicitly disclose all of the information which is displayed on the display but it would have been obvious to one skilled in the art to display prompts for guiding a user through the various processes disclosed in figures 27B1-27F because it helps guide a user through the steps needed to restock the system.
(Re claim 17) “providing, on the display, a first prompt to remove a first storage pocket from a first location within the plurality of drawers, wherein first prompt is associated with the first step” (figure 27D2). “verifying, via the plurality of sensors, that the first storage pocket is removed” (‘cubie pops’ figure 27D2). “in response to verifying that the first storage pocket is removed, determining that the first step is successfully completed” (figure 27D2).
(Re claim 18) “in response to determining that execution of at least one additional step is pending, transitioning to a next pending step in the sequence of the one or more steps” (figure 27D2). “providing, on the display, a second prompt to relocate the first storage pocket within a first available space within the plurality of drawers, wherein the second prompt is associated with the next pending step” (figure 27D2). “verifying, via the plurality of sensors, that the first storage pocket was relocated to the first available space” (151 figure 16).
(Re claim 19) “in response to verifying that the first storage pocket was relocated to the first available space, determining that the next pending step is successfully completed” (figure 27D2). “transitioning to a subsequent pending step in the sequence of the one or more steps” (figure 27D2). “providing, on the display, a third prompt to insert a new storage pocket within a second available space 
(Re claim 20) “the plurality of sensors are arranged in a grid pattern in the drawer, and wherein the operations further comprise” (151 figure 15,16,19). The electrical connector is located under each mounting location. “prior to automatically unlocking the respective drawer, requesting authorized credentials to access the electronic medication storage cabinet; and receiving an indication authorizing access to the electronic medication storage cabinet” (‘sign on’ figure 27D2).


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadfield in view of Weber US 8,332,066.
Boradfield discloses the system as rejected above.
(Re claim 5,6) Broadfield does not disclose determining that the first step is not successfully completed, generating a remedial step; displaying the remedial step on the display; determining whether the remedial step is successfully completed; and in response to the remedial step being successfully completed, displaying the first step of the sequence of the one or more steps on the display.
Weber teaches determining that the first step is not successfully completed, generating a remedial step; displaying the remedial step on the display; determining whether the remedial step is successfully completed; and in response to the remedial step being successfully completed, displaying the first step of the sequence of the one or more steps on the display (figure 2,21A, col 6 lines 13-31).
It would have been obvious to one skilled in the art to modify the method of Broadfield to include determining that the first step is not successfully completed, generating a remedial step; displaying the remedial step on the display; determining whether the remedial step is successfully completed; and in response to the remedial step being successfully completed, displaying the first step .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0324725, 2008/0319790, 2007/0288296, 2007/0135965, 7,177,721 and 2006/0058918.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655